                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENJAMIN W. FAWLEY,

               Plaintiff,

vs.                                                    No. CV 18-01221 MV/KRS


LEA COUNTY BOARD OF COMMISSIONERS,
et al.,

               Defendants.


                               ORDER TO CURE DEFICIENCY

       Plaintiff has submitted a civil rights complaint. The Court determines that Plaintiff’s

submission is deficient because Plaintiff has not paid the $400.00 filing fee or filed an Application

to Proceed in District Court Without Prepaying Fees or Costs. Plaintiff did submit a check in the

amount of $450.00 with his Civil Rights Complaint. However, the Court is prohibited from

collecting a fee in excess of the statutory amount and, therefore, has returned the check to Plaintiff.

See 28 U.S.C. § 1915(b)(3). Plaintiff must cure this deficiency within thirty (30) days from entry

of this Order by either paying the correct $400.00 civil filing fee or submitting an Application to

Proceed in District Court Without Prepaying Fees or Costs including a certified copy of Plaintiff’s

inmate account statement for the 6-month period immediately preceding this filing. See 28 U.S.C.

§ 1915(a)(2). Failure to cure the designated deficiency within thirty (30) days from entry of this

Order may result in dismissal of this action without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff either pay the

correct $400.00 civil filing fee or submit an Application to Proceed in District Court Without

Prepaying Fees or Costs that includes a certified copy of Plaintiff’s inmate account statement for



                                                  1
the 6-month period immediately preceding this filing; and the Clerk is directed to mail to Plaintiff

a copy of this order and 2 copies of an Application to Proceed in District Court Without Prepaying

Fees or Costs with instructions.



                                              ____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
